Wagner, Judge,
delivered the opinion of the court.
This was an action of ejectment brought by the respondent against the appellants for a tract of land situated in St. Louis county. Upon the trial in the court below, without a jury, the respondent adduced in evidence a good and valid title to the premises by a chain of regular conveyances. The appellants introduced against the objection of the respondent a certificate of purchase from the collector under a tax sale, and also three deeds executed by the Register of Lands, conveying the property to McNair who bid it in at a sale for .taxes. Neither the certificate nor the deeds were ever acknowledged by the collector or register who executed them. On this evidence the court declared the law to be that the respondent had the better title, and gave judgment accordingly, and an appeal was taken to this court.
The contraversy arises under the revenue act of 1857, and the case is not distinguishable from Stierlein v. Daley et als., 37 Mo. 483. In that case Judge Holmes very carefully considered the subject, and it was held that deeds executed by the register were prima facie evidence of title in the pur*113chaser only when duly executed and recorded, and that they were not duly executed unless proved or acknowledged in the manner provided by the act relating to conveyances in the Eevised Statutes.
It is, however, insisted that the certificate of purchase should have been held good, independently of the defectiveness in the deeds. By the 15th section of the fifth article of revenue act (Laws of Mo., Adj. Sess. 1857), it is made the duty of the collector, upon full payment of the amount for which any tract of land or any town lot is sold, to grant to the purchaser a certificate thereof, which certificate shall be prima facie evidence of the title to the premises thus sold, until the time for the redemption of such lands shall have expired, and shall warrant the purchaser in taking possession of and xxsing the premises, but such pxxrchaser shall not cut or carx'y away any timber on the land so purchased until the expiratioix of the time for redemption. The 42d section of the same act declares that every certificate furnished by the 15th section and eveiy tax deed shall be taken to be within the tex’ms and meaning of the 40th, 41st axxd 42d sections of the act entitled “An act regulating conveyances,” approved December 11,1855. No distinction is made between the manxxer of executing and acknowledging certificates and deeds. If it is essexxtial to the validity of a deed that it should be acknowledged by the person executing it, agreeably to the statute concerning coixveyances, it is equally so with the certificate. They are both blended and conjoined together, and no disex’imination can be made between them. It is idle to argue that there is no good and substantial reason for requiring the certificate to be acknowledged ; it is sufficient for us to know that such is the law, and in a case like this we do not consider ourselves called upoix to furnish reasons ixx justification of it.
From a careful perxxsal of the 15th section the inference is irresistible, that the certificate, even wlxeix made out and acknowledged in due form, was never intended to confer title. It is merely evidence of title which authorizes the purchaser *114to take possession of the premises for a limited period, and expressly prohibits him from committing waste. He is not permitted to deal with the premises as if he possessed the title or owned the fee. After the expiration of the time for redemption, he may acquire title by a compliance with the law, but before that time he cannot defend against a party who presents a title valid and legal. In this case, however, the time for redemption had expired long before the institution of the suit, and the party could rely upon nothing but the deed.
The judgment will be affirmed.
The other judges concur.